DETAILED ACTION
Drawings
Applicants' amendment(s), if entered, will overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s), if entered, will overcome the objection(s) to the specification.

Response to Amendment
Applicants have proposed amending claim 1 from "advancing the web-form through a first non-solvent bath, wherein the first non-solvent bath comprises a first non-solvent" to "advancing the web-form through a first bath, wherein the first bath comprises a first fluid." This limitation was not previously presented. Applicant have also proposed amending claim 1 from "advancing the web through a pore-forming bath to from the component" to "advancing the web through a pore-forming bath containing a solvent to remove the pore-forming material from the web and forming the component." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claim 1 to recite the limitation "advancing the web-form through a first bath, wherein the first bath comprises a first bath." Applicants have not indicated where this limitation is supported by the original disclosure. A fluid is a liquid or a gas. The original disclosure does not describe a first bath of a gas. Therefore, the proposed amendments raise the issue of new matter.

Applicants have proposed amending claim 1 to recite the limitation "advancing the web-form through a first bath, wherein the first bath comprises a first bath." This proposed amendment raises the issue of new matter as detailed above. New matter raises an issue under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, which was not previously present. Therefore, the proposed amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant's arguments filed 15 November 2021 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725